12-4742
         Tai-Fatt v. Commissioner of Social Security


                                 UNITED STATES COURT OF APPEALS
                                     FOR THE SECOND CIRCUIT

                                               SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
     DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1              At a stated term of the United States Court of Appeals for the Second Circuit, held at
 2       the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
 3       on the 10th day of December, two thousand thirteen.
 4
 5       PRESENT:
 6                          Debra Ann Livingston,
 7                          Gerard E. Lynch,
 8                          Raymond J. Lohier, Jr.,
 9                               Circuit Judges.
10       _____________________________________
11
12       Calvin O. Tai-Fatt,
13
14                                    Plaintiff-Appellant,
15
16                          v.                                                     12-4742-cv
17
18       Carolyn W. Colvin, Acting Commissioner of Social
19       Security,*
20
21                                    Defendant-Appellee.
22
23       _____________________________________
24
25
26       FOR PLAINTIFF -APPELLANT:                           Calvin O. Tai-Fatt, pro se, Rye, NY.



                  *
                  The Clerk of the Court is directed to amend the caption to conform with the
         listing of the parties above.
1    FOR DEFENDANT -APPELLEE:                       Caleb Hayes-Deats (Sarah Sheive Normand, Susan
2                                                   Colleen Branagan, on the brief), Assistant United
3                                                   States Attorneys, for Preet Bharara, United States
4                                                   Attorney for the Southern District of New York, New
5                                                   York, NY.

6           Appeal from a judgment of the United States District Court for the Southern District of New

7    York (Gorenstein, M.J.).

 8          UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

 9   DECREED that the judgment of the district court is AFFIRMED.

10          Appellant Calvin O. Tai-Fatt, proceeding pro se, appeals the district court’s judgment

11   affirming the decision of the Commission of Social Security denying his application for social

12   security disability benefits, for failure to establish disability during the coverage period. We assume

13   the parties’ familiarity with the underlying facts, the procedural history of the case, and the issues

14   on appeal.

15          We review district court orders granting motions for judgment on the pleadings pursuant to

16   Fed. R. Civ. P. 12(c) de novo. Jasinski v. Barnhart, 341 F.3d 182, 184 (2d Cir. 2003). When

17   reviewing determinations made by the Commissioner, we conduct a “plenary review of the

18   administrative record.” Burgess v. Astrue, 537 F.3d 117, 128 (2d Cir. 2008) (internal quotation

19   marks omitted); see also Schaal v. Apfel, 134 F.3d 496, 500-01 (2d Cir. 1998) (noting focus of

20   review is the administrative ruling, not the district court’s decision). We may set aside the

21   Commissioner’s decision only if the factual findings are not supported by substantial evidence, or

22   if incorrect legal standards were applied. See Burgess, 537 F.3d at 127; Halloran v. Barnhart, 362

23 F.3d 28, 31 (2d Cir. 2004). “Substantial evidence means more than a mere scintilla. It means such

24   relevant evidence as a reasonable mind might accept as adequate to support a conclusion.” Burgess,

25 537 F.3d at 127 (internal quotation marks omitted).


                                                       2
 1          Here, an independent review of the administrative record and case law reveals that, for

 2   reasons stated by the district court, the administrative law judge’s decision was legally correct and

 3   supported by substantial evidence, and thus, the district court properly granted the Commissioner’s

 4   motion for judgment on the pleadings. We affirm for substantially the reasons stated by the district

 5   court in its October 1, 2012 opinion.

 6          We have considered all of Tai-Fatt’s arguments and find them to be without merit. We have

 7   also considered Tai-Fatt’s motion for leave to expand the record, which is DENIED. We AFFIRM

 8   the judgment of the district court.
 9
10                                                 FOR THE COURT:
11                                                 Catherine O’Hagan Wolfe, Clerk
12




                                                      3